DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 10/18/2022. Claims 1-4, 10, and 11 have been amended. Claim 5 has been cancelled. Claims 16-20 were previously withdrawn. Claims 1-4 and 6-20 are currently pending.  

Claim Objections
Claims 6, 8, 12, and 14 recite “bumps is arranged,” and “dots is arranged,” which are grammatically incorrect. Presumably these were intended to be “bumps are arranged,” and “dots are arranged” respectively. Appropriate correction is required. 
Claim 1 line 23 recites “configured along sides the.” Presumably this was intended to be “configured along sides of the” or similar. Appropriate correction is required. 
Claim 10 line 3 recites “along a bottom portion of wall-climbing vehicle.” Presumably this was intended to be “along a bottom portion of a wall-climbing vehicle” or similar. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in lines 15, 16, and 17, 21, and 22 recites “plurality of” sealing rings. The drawings only indicate a single element for the sealing ring. Therefore, it is unclear what is intended to be claimed here. Claim 1 line 22 also recites “the plurality of sealing cover,” which both lacks proper antecedent basis and is unclear, since there is only one sealing cover as well. Claim 10 has the same issue. Appropriate correction is required. 
Claim 1 line 17 recites “is configured to set,” which is unclear. Presumably the sealing ring is “mounted” or “located” in the cut out area or similar. Claim 10 has the same issue. Appropriate correction is required. 
Claim 1 lines 19-20 recite the peripheral portion of the bottom cover has bumps “along an upper surface” of the bottom cover and “along a lower surface” of the bottom cover. This is generally unclear. It appears from the drawings and specification that the bumps and dots are only on the underside of the bottom cover, not on the upper surface. Claim 10 has the same issue. Appropriate correction is required. 
Claim 1 recites “the middle portion includes an air intake area and a cut out area” as separate elements. However, the claim then goes on to recite these elements in relation to various other components which appear to use these terms interchangeably. Further, Claim 2 then recites “wherein the air intake area comprises the cut out area,” which further adds confusion to the claims. Separate claimed elements cannot be the same element. Claim 10 has the same issue. Appropriate correction is required. 
Claim 3 lines 3-4 recites “over supporting structure” which lacks proper antecedent basis. Presumably this was intended to be “over the supporting structure.” Appropriate correction is required. 
Applicant is required to thoroughly review the claims for other such language issues and typos throughout the claims. Each claim term should relate to one element of the structure of the invention and should properly be referred to with “the” or “said” when later reciting the element. Different terms should not be used for the same element. The arrangement of elements in the claim should be clear and should be supported in the drawings and specification. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/18/2022, with respect to the drawing objections and 103 rejections have been fully considered and are persuasive.  The drawing objections and 103 rejections have been withdrawn.
Applicant’s arguments regarding the claim objections and 112 rejections are not persuasive. The claims still have many confusing and indefinite recitations as well as many typos and language issues. See action above for further details. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711